Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, 15 and 17-20, drawn to a method for providing information on a social networking service activity to a chatroom classified in H04L51/52.
II. Claims 11-14 and 16, drawn to a method for providing information on a social networking service activity to a chatroom classified in H04l51/216.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination  has separate utility such as  receiving a list of chatroom currently participated in using any one of the plurality of anonymous profiles from the server displaying the chatrroms..  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Sung Wooh Kooh (Reg.# 78813) on 8/15/2022. an election was made without traverse to prosecute the invention of group I  , claims 1-10, 15 and 17-20.  See Examiner’s amendment below.
This application is in condition for allowance except for the presence of claims 11-14 and 16 directed to the non-elected claims without traverse.  Accordingly, claims 11-14 and 16 have been cancelled as can be seen in the Examiner’s amendment below.


	EXAMINER'S AMENDMENT
	An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

	Authorization for this Examiner's Amendment was given in a telephone interview with Sung Wooh Kooh (Reg.# 78813) on 8/15/2022).

Please amend the claims as follows:

Claims 11-14, and 16 are cancelled.

15. (Currently Amended) A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to provide an SNS for each of a plurality of anonymous profiles created to be interlinked with an account for an instant messaging service (IMS), receive information on an SNS activity performed through a first anonymous profile selected corresponding to a chatroom of the IMS, among the plurality of anonymous profiles of a user participating in the chatroom, provide the information on the SNS activity performed through the first anonymous profile to the chatroom, receive a request to change the profile of the user selected corresponding to the chatroom from the first anonymous profile to a second anonymous profile, ; receiving information on an SNS activity performed through the second anonymous profile, and provide the information on the SNS activity performed through the second anonymous profile to the chatroom.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-10, 15 and 17-20 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, none of the prior art of record teaches or suggests “providing an SNS for each of a plurality of anonymous profiles created to be interlinked with an account for an instant messaging service (IMS); receiving information on an SNS activity performed through a first anonymous profile selected corresponding to a chatroom of the IMS, among the plurality of anonymous profiles of a user participating in the chatroom; 10providing the information on the SNS activity performed through the first anonymous profile to the chatroom; receiving a request to change the profile of the user selected corresponding to the chatroom from the first anonymous profile to a second anonymous profile; receiving information on an SNS activity performed through the second anonymous 15profile; and providing the information on the SNS activity performed through the second anonymous profile to the chatroom”. These limitations, taken in context of the entire claims are allowable over prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007. The examiner can normally be reached 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARGON N NANO/           Primary Examiner, Art Unit 2443